DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered. 

Response to Amendment
	The claim amendments filed on 01/03/2022 have been entered.  Claims 1-9, 17-20, and 22 remain pending in the application.
	
	Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 	A new ground(s) of rejection is made infra in view of Tseng et al (US 2001/0049551 A1) addressing all of the claim limitations as necessitated by amendment.  Any further arguments are moot as they do not apply to any of the references as being used in the current rejection.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al (US 2001/0049551 A1).

	Regarding claim 1, Tseng discloses stent assembly comprising: 
	a. a stent (Figure 1, item 2 “stent”) formed by a network of struts (Figure 1, item 4 “wire”), the 	stent having an internal surface and an external 	surface (Figure 1, stent 2 has an internal and 	external surface); and
	 b. a porous fabric material (Figure 4, item 16; paragraph 0037) covering at least a portion of at 	least one of the internal surface and the external surface (Figure 5; paragraph 0035), and 	bonded to the stent by a polymer binder (Figure 2, item 14 “polymeric coating”; paragraph 	0036) disposed between the struts and the fabric material to bind therebetween (paragraph 	0038), wherein there exists a given surface region of the stent having all of the following 	properties: 
		i. at least 90%, by length, of the combined lengths of the struts of the network within 			the given surface region of the stent (Figure 2, paragraph 0036 “the entire stent may be 			coated with polymeric coating 14”), is coated with the polymer binder on an entire 			respective perimeter so as to be surrounded thereby (paragraphs 0030-0033 describe 			multiple methods of coating the polymer binder 14 on an entire respective perimeter of 			the stent, such as dip coating or the electrostatic spray method which coats the stent in 			its entirety), 
		 ii. at least 70%, by area, of the fabric material disposed 
			(A) within each one of one or more stent-area portions within the given surface 				region of the stent (Figure 5, the fabric is disposed over the entire stent; 					paragraph 0038) and 
			(B) no more than 0.5 mm from a nearest respective strut, is rendered non-				porous by a presence of the polymer binder within pores of the fabric material 				(the polymeric binder is disposed on the struts of the stent in the same manner 				as the claimed invention and at the same proposed thickness (paragraph 0034, 				lines 8-9), the fabric layer is disposed over the struts in the same manner as the 				claimed invention, therefore, because the claimed structure is present it is 				inherent that no more than 0.5 mm from a nearest respective strut would be 				rendered non-porous by a presence of the polymer binder.  Paragraph 0029 of 				Tseng also discloses that the polymeric coating can flow into the porous 					structure of the 	graft. (Where the claimed and prior art products are identical or 			substantially identical in structure or composition, or are produced by identical 				or substantially identical processes, a prima facie case of either anticipation or 				obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 				430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the 			products of the applicant and the prior art are the same, the applicant has the 				burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 					USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be 				rebutted by evidence showing that the prior art products do 						not necessarily possess the characteristics of the claimed product. In re Best, 562 			F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. 					Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a 				titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion 					resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 				0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that 				the claim was anticipated because the percentages of Mo and Ni were squarely 				within the claimed ranges. The court went on to say that it was immaterial what 				properties the alloys had or who discovered the properties because the 					composition is the same and thus must necessarily exhibit the properties. See 				MPEP 2112.01.I).			
		iii. at least 70%, by area, of portions of the fabric material 
			(A) disposed within each one of said one or more stent-area portions within the 				given surface region (Figure 5, the fabric is disposed over the entire stent; 				paragraph 0038) and 
			(B) distanced at least 3 mm from a nearest respective strut, is characterized by 				pores that are free of the polymer binder (as stated above, the structure is 				present, therefore it is inherent that distanced at least 3 mm from a nearest 				respective strut is characterized by pores that are free of the polymer binder), 				and 
		2iv. the thickness of the polymer binder is not less than 5 microns and not greater than 			40 microns (paragraph 0034, lines 8-9).
	Regarding claim 2, Tseng discloses wherein (i) the network of struts comprises a plurality of strut segments defined by intersection locations (Palmaz et al (US 4733665 A)which is incorporated by reference in paragraph 0041 of Tseng, Figures 1A-2B of Palmaz discloses a plurality of strut segments defined by an intersection location), (ii) an n-sided cell comprises n strut segments defined by n intersection locations (see Palmaz, Figures 1A-2B), where n is an integer equal to at least 3 and at most 6 (Figures 1A-2B, n=4 and 6), and (iii) the given surface region includes at least one n-sided cell (paragraph 0041 of Tseng discloses that the stent 2 may be the stents disclosed in Palmaz ‘665)
	Regarding claim 3, Tseng discloses wherein the given surface region includes at least 10 n-sided cells (Palmaz et al (US 4733665 A) which is incorporated by reference in paragraph 0041 of Tseng, Figures 1A and 2A of Palmaz discloses wherein the given surface region includes at least 10 n-sided cells).
	Regarding claim 4, Tseng discloses wherein (i) the network of struts includes a plurality of undulating rings of strut segments defined by bends (see Tseng, Figure 1, paragraph 0027, lines 10-15) and (ii) the given surface region includes at least one of the undulating rings (see Tseng, Figure 5).  
	Regarding claim 5, Tseng discloses wherein the given surface region includes at least 5 of the undulating rings (Figure 5).
	Regarding claim 6, Tseng discloses wherein the given surface region includes at least 90% of the surface area of the stent (paragraph 0036, lines 1-2 polymeric coating 14 covers entire stent, Figure 6 shows fabric over entire stent; paragraph 0038).  
	Regarding claim 7, Tseng discloses wherein (i) the network of struts comprises a plurality of strut segments defined by intersection locations (Palmaz et al (US 4733665 A)which is incorporated by reference in paragraph 0041 of Tseng, Figures 1A-2B of Palmaz discloses a plurality of strut segments defined by an intersection location), (ii) the stent-area portions comprise n-sided cells each comprising n strut segments defined by n intersection locations (see Palmaz, Figures 1A-2B), where n is an integer equal to at least 3 and at most 6 (Figures 1A-2B, n=4 and 6), and (iii) the given surface region includes at least one stent-area portion (paragraph 0041 of Tseng discloses that the stent 2 may be the stents disclosed in Palmaz ‘665).  
Palmaz et al (US 4733665 A) which is incorporated by reference in paragraph 0041 of Tseng, Figures 1A and 2A of Palmaz discloses wherein the given surface region includes at least 10 n-sided cells).  
	Regarding claim 9, Tseng discloses wherein (i) the network of struts includes is characterized by undulating rings of strut segments defined by bends (see Tseng, Figure 1, paragraph 0027, lines 10-15), (ii) the stent-area portions comprise undulating rings (see Tseng, Figure 5), and (iii) the given surface region includes at least one stent-area portion (see Tseng, Figure 5).
	Regarding claim 17, Tseng discloses wherein at least 70%, by area, of the fabric material disposed (A) within each one of one or more stent-area portions within the given surface region of the stent (Figure 5, the fabric is disposed over the entire stent; paragraph 0038) and (B) no more than 1 mm from a nearest respective strut, are rendered non-porous by a presence of the polymer binder within pores of the fabric material (the polymeric binder is disposed on the struts of the stent in the same manner as the claimed invention and at the same proposed thickness (paragraph 0034, lines 8-9), the fabric layer is disposed over the struts in the same manner as the claimed invention, therefore, because the claimed structure is present it is inherent that no more than 1 mm from a nearest respective strut would be rendered non-porous by a presence of the polymer binder.  Paragraph 0029 of Tseng also discloses that the polymeric coating can flow into the porous structure of the graft. See MPEP 2112.01.I).	
	Regarding claim 18, Tseng discloses wherein at least 70%, by area, of the fabric material disposed (A) within each one of one or more stent-area portions within the given surface region of the stent (Figure 5, the fabric is disposed over the entire stent; paragraph 0038) and (B) no more than 2 mm from a nearest respective strut, are rendered non-porous by a presence of the polymer binder within pores of the fabric material (the polymeric binder is disposed on the struts of the stent in the same manner as the claimed invention and at the same proposed thickness (paragraph 0034, lines 8-9), the fabric layer is disposed over the struts in the same manner as the claimed invention, therefore, because the claimed structure is present it is inherent that no more than 2 mm from a nearest respective strut, are rendered non-porous by a presence of the polymer binder within pores of the fabric material. See MPEP 2112.01.I).  
	Regarding claim 19, Tseng discloses wherein at least 70%, by area, of portions of the fabric material (A) disposed within each one of said one or more stent-area portions and within the given surface region (Figure 5, the fabric is disposed over the entire stent; paragraph 0038) and (B) distanced at least 2 mm from a nearest respective strut, is characterized by pores that are free of the polymer binder (the polymeric binder is disposed on the struts of the stent in the same manner as the claimed invention and at the same proposed thickness (paragraph 0034, lines 8-9), the fabric layer is disposed over the struts in the same manner as the claimed invention, therefore, because the claimed structure is present it is inherent that distanced at least 2 mm from a nearest respective strut, is characterized by pores that are free of the polymer binder. See MPEP 2112.01.I).  
.  	Regarding claim 20, Tseng discloses wherein at least 70%, by area, of portions of the fabric material (A) disposed within each one of said one or more stent-area portions and within the given surface region (Figure 5, the fabric is disposed over the entire stent; paragraph 0038) and (B) distanced at least 1 mm from a nearest respective strut, is characterized by pores that are free of the polymer binder (the polymeric binder is disposed on the struts of the stent in the same manner as the claimed invention and at the same proposed thickness (paragraph 0034, lines 8-9), the fabric layer is disposed over the struts in the same manner as the claimed invention, therefore, because the claimed structure is present it is inherent that distanced at least 1 mm from a nearest respective strut, is characterized by pores that are free of the polymer binder. See MPEP 2112.01.I).  
	Regarding claim 22, Tseng discloses a method for attaching a fabric material (Figure 4, item 16; paragraph 0037) to a stent (Figure 1, item 2 “stent”) comprising a metal alloy (paragraph 0024, lines 4-12), the stent formed by a network of struts (Figure 1, item 4 “wire”) and having an external surface and an internal surface (Figure 1, stent 2 has an internal and external surface), the method comprising: 
	a. applying a polymer binder to at least some of the surface of struts (Figure 2, item 14 	“polymeric coating”; paragraph 	0036); and
	b. subsequent to the applying of the polymer binder, engaging the porous fabric material with 	said at least some of the surfaces of the struts (paragraph 0038) 
	4the applying of the polymer binder and the engaging of the porous fabric material being such 	that there exists a given surface region of the stent having all of the following properties (Figure 	5): 
		i. at least 90%, by length, of the combined lengths of the struts of the network within 			the given surface region of the stent (Figure 2, paragraph 0036 “the entire stent may be 			coated with polymeric coating 14”), is coated with the polymer binder on an entire 			respective perimeter so as to be surrounded thereby (paragraphs 0030-0033 describe 			multiple methods of coating the polymer binder 14 on an entire respective perimeter of 			the stent, such as dip coating or the electrostatic spray method which coats the stent in 			its entirety), and is bonded to the porous fabric material by polymer binder disposed 			between the struts and the fabric material (paragraph 0038),				
		ii. at least 70%, by area, of the fabric material disposed 
			(A) within each one of one or more stent-area portions within the given surface 				region of the stent (Figure 5, the fabric is disposed over the entire stent; 					paragraph 0038) and 
			B) no more than 0.5 mm from a nearest respective strut, is rendered non-				porous by a presence of the polymer binder within pores of the fabric material 				(the polymeric binder is disposed on the struts of the stent in the same manner 				as the claimed invention and at the same proposed thickness (paragraph 0034, 				lines 8-9), the fabric layer is disposed over the struts in the same manner as the 				claimed invention, therefore, because the claimed structure is present it is 				inherent that no more than 0.5 mm from a nearest respective strut would be 				rendered non-porous by a presence of the polymer binder.  Paragraph 0029 of 				Tseng also discloses that the polymeric coating can flow into the porous 					structure of the graft. See MPEP 2112.01.I), 
		iii. at least 90%, by area, of the fabric material disposed 
			(A) within each one of said one or more stent-area portions within the given 				surface region of the stent (Figure 5, the fabric is disposed over the entire stent; 				paragraph 0038) and 
			(B) at a respective strut, is rendered non-porous by a presence of the polymer 				binder within pores of the fabric material (Figure 5, the polymeric binder 14 is 				disposed on the struts and the fabric material 16 as is disclosed in paragraph 				0038 is disposed over the polymeric bonding surface of the stent, which would 				render the fabric material non-porous by a presence of the polymer binder 				within the pores)
		iv. at least 70%, by area, of portions of the fabric material 
			(A) disposed within each one of said one or more stent-area portions and within 			the given surface region (Figure 5, the fabric is disposed over the entire stent; 				paragraph 0038) and 
			(B) distanced at least 3 mm from a nearest respective strut, is characterized by 				pores that are free of the polymer binder (as stated above, the structure is 				present, therefore it is inherent that distanced at least 3 mm from a nearest 				respective strut is characterized by pores that are free of the polymer binder), 				and 
		v. the thickness of the polymer binder is not less than 5 microns and not greater than 40 		microns (paragraph 0034, lines 8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
.